PD-1403-15
                                                     CAUSE       NO.

                                                      IN    THE

                                  COURT         OF   CRIMINAL           APPEALS

                                                AUSTIN          TEXAS




BRIAN    TAYLOR
        APPELLANT

US.                                                  §               APPEAL    NO.03-14-00173-CR

THE    STATE    OF   TEXAS
                                                     |                                           RECEIVED IH
          APPELLEE
                                                     §                                    COURT OF CRIMINAL APPEALS
                                                                                                     OCT 29 2015


                       ^JiJJLSN. IP. IPJ.PEND RULE 9 .3 DF THE
                       TEXAS          RULES      OF      APPELLATE           PROCEDURE




TO THE HONORABLE JUDGE OF THE SAID COURT OF CRIMINAL APPEALS:

  COMES NOW,         BRIAN TAYLOR,               APPELLANT,             PRO SE AND IN            SUPRJiRT-p. 11V

OF THIS MOTION WILL SHOW THE FOLLOWING:                                                    COURT op1^
                                                                                                 0F CRIMINAL APPEALS
                                                                                                      OCT 29 2;

                                                           Z"                                   Abel Acosta, Clerk
BEING    INCARCERATED            IN   THE       TDCO-INSTITUTION                OF    THE      BILL    CLEMENTS

UNIT,    AMARILLO.      TEXAS.          APPELLANT               IS    NOT    AFFORDED       ACCESS      TO       A   PHOTO

COPIER    TO    MAKE   ADDITIONAL               COPIES          OF    FUTURE    FILINGS         WITH    THIS         COURT.


APPELLANT       IS   ALSO    INDIGENT            AND     CANNOT         AFFORD       PURCHASES         TO    OBTAIN

CARBON    MATERIALS         TO    CREATE         CCTIES.




wheref^crJLl PJiiiy1SE_S_'_ ILI^i.DlRILP-i. APPELLANT PRAYS THIS HONORABLE
COURT    GRANTS      THIS    MOTION         TO       SUSPEND          RULE    9.3    OF   THE    RULE       OF

APPELLAMEPROCEDURE                AND      TO    ALLOW          APPELLANT       TO    FILE      AN    ORIGINAL

PLUS    THREE    (3)   COPIES         OF    FUTURE         PROCEEDINGS.              IT   IS    SO    BRAYED.




                                                                             RESPECTFULLY            SUBMITTED
                                                              SILL   CLEMENTS     UNIT

                                                              9601   SPUR5591

                                                              AMARILLO    TEXAS      79107




I   BRIAN    TAYLOR.      DO    CERTIFY    THAT   A    TRUE    AND   CORRECT     COPY    OF   THE


FORGOING      MOTION      HAS    BEEN   SENT TO       THE    ATTORNEY    FOR   THE    STATE,

MR. WILEY B. M'&AFEE,             AT COURTHOUSE;            PUD . BOX 725, LLANO,          TEXAS

7B643.      AND   THE    PROSECUTOR       FOR   THE    STAEE    AT   P -. 0 . BOX 12405,      CAPITOL

STA.,    AUSTIN.        TEXAS    7B711-2505.      BY    U.S.    MAIL    POSTACE      PREPAID,




    EXECUTED ON THIS INE^^d                     DAY OFj^^jj^/^ 2015




                                                                     BRIAN     TAYLOl
                                                                     APPELLANT,      PRO   SE